Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-15-00214-CV

                                      IN RE Juan Miguel MATA

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 29, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 10, 2015, relator filed a pro se petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2714, styled In the Matter of Maria Elena Mata and Juan Miguel Mata,
pending in the County Court of Dimmit County, Texas, the Honorable Francisco G. Ponce presiding.